DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
Examiner acknowledges receipt of applicant’s Amendment to the Claims (filed 3/14/2022), English translation of PCT/JP2017/043051 and JP 2016-250629 (filed 3/14/2022), and Supplemental Amendment to the Claims (filed 3/29/2022).

Claim Objections
Claims 1-4 and 7-22 are objected to because of the following informalities: 
in claim 1 line 6, “an inside” should be changed to --the inside--;
in claim 15 line 6, “an inside” should be changed to --the inside--.  
Appropriate correction is required.
Claims 2-4, 7-14, and 16-22 are objected to for the same reasons above due to their dependency from claims 1 and 15, respectively. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara (U.S. Patent Application Publication 2016/0159313 A1) in view of Fujiwara (U.S. Patent Application Publication 2016/0368449 A1), both previously cited by applicant.
Regarding claims 1, 8-11, and 19, Fujiwara (U.S. Patent Application Publication 2016/0159313 A1) (Figs. 1-17) discloses a side airbag device 10 comprising: 
an airbag cushion 22, 30, 102 formed in a bag shape by combining an outer panel 34A located at an outer side in a vehicle width direction and an inner panel 34B located at an inner side in the vehicle width direction; 
a baffle 32, 32B, 32C, 104, 32B1, 32C1 spanning between the outer panel and the inner panel in an inside of the airbag cushion, the baffle partitioning an inside of the airbag cushion into a front chamber 40 located at a vehicle front side and a rear chamber 42, 46, 48 located at a vehicle rear side; 
an inflator 24 disposed in the rear chamber; and 
a plurality of tethers (between T2 and T4 of 32A facing 34A and between T2 and T4 of 32A facing 34B) extending from the baffle toward a vehicle rear, the plurality of tethers including first (between T2 and T4 of 32A facing 34A) and second (between T2 and T4 of 32A facing 34B) tethers that each extend from a common point (T2) on the baffle, extend around opposite sides of the inflator in the vehicle width direction, and connect with a rear end of the airbag cushion (at T4; at least Fig. 3; also see annotated Fig. 3 attached);
wherein the first and second tethers are both attached to the baffle and a rear end of the cushion (see annotated Fig. 3 attached) (claim 1);
wherein the airbag cushion 102 further includes a lower chamber 110 (at least Fig. 13)(claim 8). 
But Fujiwara (U.S. Patent Application Publication 2016/0159313 A1) does not disclose (claim 1) an inner tube circumferentially surrounding the inflator; and wherein the first tether is disposed between the inner tube and the outer panel and the second tether is disposed between the inner tube and the inner panel; 
(claim 8) wherein the inner tube guides gas from the inflator to the rear chamber and the lower chamber;
(claim 9) wherein the inner tube has a tubular shape and extends in a vehicle vertical direction around the inflator;
(claim 10) wherein the inner tube receives gas from the inflator and is expanded and deployed to a cylindrical shape by the inflator;
(claim 11) wherein the inner tube and the inflator are vertically elongated;
(claim 19) wherein a front end of the inner tube floats freely relative to the baffle.
Fujiwara (U.S. Patent Application Publication 2016/0368449 A1) (Figs. 11-12) discloses that it is known in the art to provide a side airbag device 90 comprising: 
an airbag cushion 90 formed in a bag shape by combining an outer panel 34, 30 located at an outer side in a vehicle width direction and an inner panel 32, 28 located at an inner side in the vehicle width direction; 
a baffle 40, 40A, 40B spanning between the outer panel and the inner panel in an inside of the airbag cushion, the baffle partitioning an inside of the airbag cushion into a front chamber 36 located at a vehicle front side and a rear chamber 38 located at a vehicle rear side; 
an inflator 22 disposed in the rear chamber; 
an inner tube 42 (rectifying cloth/member) circumferentially surrounding the inflator; and 
a tether 102 extending from the baffle (indirectly via tension cloth 56) toward a vehicle rear, 
the tether 102 including first tether portion (portion of 102 extending from T5 to 48, 50 on outer side in vehicle width direction) and second tether portion (portion of 102 extending from T5 to 48, 50 on inner side in vehicle width direction) (see annotated Fig. 12 attached) that each extend from the baffle (indirectly via tension cloth 56), extend around opposite sides of the inflator in the vehicle width direction, and connect with a rear end of the airbag cushion (at 48, 50) (see annotated Fig. 12 attached),  
wherein the first tether portion is disposed between the inner tube 42 and the outer panel and the second tether portion is disposed between the inner tube 42 and the inner panel (claim 1);
(claim 8) wherein the airbag cushion 90 further includes a lower chamber 95, and wherein the inner tube 42 guides gas from the inflator 22 to the rear chamber 38 and the lower chamber 95;
(claim 9) wherein the inner tube 42 has a tubular shape and extends in a vehicle vertical direction around the inflator 22;
(claim 10) wherein the inner tube 42 receives gas from the inflator 22 and is expanded and deployed to a cylindrical shape by the inflator;
(claim 11) wherein the inner tube 42 and the inflator 22 are vertically elongated;
(claim 19) wherein a front end of the inner tube 42 floats freely relative to the baffle 32, 32B, 32C, 104, 32B1, 32C1.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the airbag device of Fujiwara (U.S. Patent Application Publication 2016/0159313 A1) with the inner tube (rectifying cloth/member) of Fujiwara (U.S. Patent Application Publication 2016/0368449 A1), such that the inner tube circumferentially surrounds the inflator, and the first tether is disposed between the inner tube and the outer panel and the second tether is disposed between the inner tube and the inner panel, in order to achieve the desirable result of further guiding the gas from the inflator and facilitating inflation of the airbag (at least paragraphs [0074], [0108], [0122], [0123], [0126] of Fujiwara (U.S. Patent Application Publication 2016/0368449 A1).
Regarding claims 2-4, 7, 12, and 13, Fujiwara (U.S. Patent Application Publication 2016/0159313 A1) (Figs. 1-17) discloses the side airbag device 10,
(claim 2) wherein the baffle 32, 32B, 32C includes first 32B and second 32C members that are independently provided as cloth materials (at least Fig. 4, 9, 11, 14), 
each of the first and second members is a band-shaped member, first sides of longitudinal sides of the band-shaped members are respectively connected to the outer panel (at T5) and the inner panel (at T6), and second sides of longitudinal sides of the band-shaped members are connected to each other (at T2), and 
the baffle is mountain-fold-shaped as the second sides form an apex (at T2) when viewed from the vehicle rear side prior to an expansion and deployment of the airbag cushion (at least Fig. 3);
(claim 3) wherein the first (between T2 and T4 of 32A facing 34A) and second (between T2 and T4 of 32A facing 34B) tethers are connected to the apex (at T2) of the second sides (Figs. 4, 9, 11, 14);
(claim 4) wherein the first (between T2 and T4 of 32A facing 34A) and second (between T2 and T4 of 32A facing 34B) tethers respectively continuously extend from the second sides of the first 32B and second 32C members as parts of the baffle 32, 32B, 32C (at least Figs. 3); 
(claim 7) wherein lengths of the first (between T2 and T4 of 32A facing 34A) and second (between T2 and T4 of 32A facing 34B) tethers are respectively shorter than lengths from connection points between the baffle and the outer and inner panels to the rear end of the airbag cushion (between T5 and T4 and/or between T6 and T4 of 32A)(at least Fig. 3); 
(claim 12) further comprising a lower chamber 110 (at least Figs. 13-15) and a further baffle 108, 112 partitioning the lower chamber 110 from the front chamber 40 and the rear chamber 42;
(claim 13) wherein the rear chamber 42 vertically extends along a rear side of the airbag cushion 102, the lower chamber 110 is disposed below the rear chamber 42, and the front chamber 40 extends along a front side of the airbag cushion 102 and is vertically disposed between the rear chamber 42 and the lower chamber 110 (at least Figs. 13-15).
Claims 1-4, 7-13, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hotta et al. (U.S. Patent 9,821,749) in view of Fujiwara (U.S. Patent Application Publication 2016/0368449 A1), both previously cited by applicant.
Regarding claims 1, 8-11, and 19, Hotta et al. (Figs. 1-15) discloses a side airbag device 40 comprising: 
an airbag cushion 41 formed in a bag shape by combining an outer panel 44 located at an outer side in a vehicle width direction and an inner panel 43 located at an inner side in the vehicle width direction; 
a baffle 60, 61, 62 spanning between the outer panel and the inner panel in an inside of the airbag cushion, the baffle partitioning an inside of the airbag cushion into a front chamber 102 located at a vehicle front side and a rear chamber 103 located at a vehicle rear side; 
an inflator 30, 31, 32 disposed in the rear chamber; and 
a plurality of tethers 80, 81, 82 extending from the baffle toward a vehicle rear, the plurality of tethers including first 82 and second 81 tethers that each extend from a common point 69 on the baffle, extend around opposite sides of the inflator 30, 31, 32 in the vehicle width direction, and connect with a rear end of the airbag cushion (at 45; at least Figs. 8, 15);
wherein the first 82 and second 81 tethers are both attached to the baffle 60, 61, 62 (at 69) and a rear end of the cushion (at 45; at least Figs. 8, 15) (claim 1);
wherein the airbag cushion further includes a lower chamber 101 (claim 8). 
But Hotta et al. does not disclose (claim 1) an inner tube circumferentially surrounding the inflator; and wherein the first tether is disposed between the inner tube and the outer panel and the second tether is disposed between the inner tube and the inner panel; 
(claim 8) wherein the inner tube guides gas from the inflator to the rear chamber and the lower chamber;
(claim 9) wherein the inner tube has a tubular shape and extends in a vehicle vertical direction around the inflator;
(claim 10) wherein the inner tube receives gas from the inflator and is expanded and deployed to a cylindrical shape by the inflator;
(claim 11) wherein the inner tube and the inflator are vertically elongated;
(claim 19) wherein a front end of the inner tube floats freely relative to the baffle.
Fujiwara (U.S. Patent Application Publication 2016/0368449 A1) (Figs. 11-12) discloses that it is known in the art to provide a side airbag device 90 comprising: 
an airbag cushion 90 formed in a bag shape by combining an outer panel 34, 30 located at an outer side in a vehicle width direction and an inner panel 32, 28 located at an inner side in the vehicle width direction; 
a baffle 40, 40A, 40B spanning between the outer panel and the inner panel in an inside of the airbag cushion, the baffle partitioning an inside of the airbag cushion into a front chamber 36 located at a vehicle front side and a rear chamber 38 located at a vehicle rear side; 
an inflator 22 disposed in the rear chamber; 
an inner tube 42 (rectifying cloth/member) circumferentially surrounding the inflator; and 
a tether 102 extending from the baffle (indirectly via tension cloth 56) toward a vehicle rear, 
the tether 102 including first tether portion (portion of 102 extending from T5 to 48, 50 on outer side in vehicle width direction) and second tether portion (portion of 102 extending from T5 to 48, 50 on inner side in vehicle width direction) (see annotated Fig. 12 attached) that each extend from the baffle (indirectly via tension cloth 56), extend around opposite sides of the inflator 22 in the vehicle width direction, and connect with a rear end of the airbag cushion (at 48, 50; also see “rear end of the airbag cushion annotated in Fig. 12 attached),
wherein the first tether portion is disposed between the inner tube 42 and the outer panel and the second tether portion is disposed between the inner tube 42 and the inner panel (claim 1);
(claim 8) wherein the airbag cushion 90 further includes a lower chamber 95, and wherein the inner tube 42 guides gas from the inflator 22 to the rear chamber 38 and the lower chamber 95;
(claim 9) wherein the inner tube 42 has a tubular shape and extends in a vehicle vertical direction around the inflator 22;
(claim 10) wherein the inner tube 42 receives gas from the inflator 22 and is expanded and deployed to a cylindrical shape by the inflator;
(claim 11) wherein the inner tube 42 and the inflator 22 are vertically elongated;
(claim 19) wherein a front end of the inner tube 42 floats freely relative to the baffle 32, 32B, 32C, 104, 32B1, 32C1.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the airbag device of Hotta et al. with the inner tube (rectifying cloth/member) of Fujiwara (U.S. Patent Application Publication 2016/0368449 A1), such that the inner tube circumferentially surrounds the inflator, and the first tether is disposed between the inner tube and the outer panel and the second tether is disposed between the inner tube and the inner panel, in order to achieve the desirable result of further guiding the gas from the inflator and facilitating inflation of the airbag (at least paragraphs [0074], [0108], [0122], [0123], [0126] of Fujiwara (U.S. Patent Application Publication 2016/0368449 A1).
Regarding claims 2, 3, 7, 12, 13, 18, 20, and 21, Hotta et al. (Figs. 1-15) discloses the side airbag device 40,
(claim 2) wherein the baffle 60, 61, 62 includes first 62 and second 61 members that are independently provided as cloth materials (at least Figs. 8, 12, 15), 
each of the first and second members is a band-shaped member, first sides of longitudinal sides of the band-shaped members are respectively connected to the outer panel 44 (at 66) and the inner panel 43 (at 65), and second sides of longitudinal sides of the band-shaped members are connected to each other (at 69) , and 
the baffle is mountain-fold-shaped as the second sides form an apex (at 69) when viewed from the vehicle rear side prior to an expansion and deployment of the airbag cushion (at least Figs. 8, 15);
(claim 3) wherein the first 82 and second 81 tethers are connected to the apex (at 69) of the second sides (at least Figs. 8, 15);
(claim 7) wherein lengths of the first 82 and second 81 tethers are respectively shorter than lengths from connection points 65, 66 between the baffle 60, 61, 62 and the outer 44 and inner 43 panels to the rear end 45 of the airbag cushion 41 (at least Figs. 8, 15);
(claim 12) further comprising a lower chamber 101 and a further baffle 50 partitioning the lower chamber 101 from the front chamber 102 and the rear chamber 103;
(claim 13) wherein the rear chamber 103 vertically extends along a rear side of the airbag cushion 41, the lower chamber 101 is disposed below the rear chamber 103, and the front chamber 102 extends along a front side of the airbag cushion 41 and is vertically disposed between the rear chamber 103 and the lower chamber 101 (at least Figs. 5, 6, 14);
(claim 18) wherein the first 82 and second 81 tethers are attached to a rearmost point of the cushion (at 45; at least Figs. 8, 15);
(claim 20) wherein the first 82 and second 81 tethers are attached to the cushion proximate a junction between the inner panel 43 and the outer panel 44 (at 45; at least Figs. 8, 15);
(claim 21) wherein the first 82 and second 81 tethers are both connected to the baffle 60, 61, 62 and the rear end of the cushion (at 45) such that a space defined laterally between the first 82 and second 81 tethers laterally bisects the rear chamber 103 of the cushion (at least Figs. 8, 15).
Regarding claim 4, the combination of Hotta et al. and Fujiwara (U.S. Patent Application Publication 2016/0368449 A1) as modified above discloses the claimed invention except for wherein the first 82 and second 81 tethers respectively continuously extend from the second sides of the first 62 and second 61 members as parts of the baffle 60, 61, 62. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the first 82 and second 81 tethers integrally with the baffle 60, 61, 62 such that the first 82 and second 81 tethers respectively continuously extend from the second sides of the first and second members as parts of the baffle, in order to reduce the number of parts and facilitate assembly, and since it has been held that forming in one piece an article which has formerly been in two pieces and put together involves only routing skill in the art.  In re Larson, 340 F2d 965, 144 USPQ 347, 349 (CCPA 1965). 

Allowable Subject Matter
Claims 14 and 22 would be allowable if rewritten to overcome the objection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 15-17 would be allowable if rewritten or amended to overcome the objection(s) set forth in this Office action.

Response to Arguments
Applicant's arguments filed 3/14/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 10 of the REMARKS, ”In contrast to these teachings of the present invention, in the U.S. Pub No. 2016/0368449, the tethers are not connected to the rear end of the cushion as seen in Figure 12 of U.S. Pub No. 2016/0368449 immediately below … U.S. Pub No. 2016/0368449 does not teach any structure for connecting the tethers to the rear end of the cushion. The remaining art is similarly deficient”.    
In response to applicant’s arguments above, examiner respectfully disagrees. Examiner notes that U.S. Pub No. 2016/0368449, at least for claim 1, is specifically relied on for the teaching of an inner tube 42, located between the inflator and the outer panel/the inner panel, respectively. See rejection above.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the first and second tethers are attached to a rearmost end/point/part of the cushion) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELYNN Y SLITERIS whose telephone number is (571)272-6675.  The examiner can normally be reached on Monday and Thursday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSELYNN Y. SLITERIS
Examiner
Art Unit 3614



/JOSELYNN Y SLITERIS/Examiner, Art Unit 3614      


/JAMES A ENGLISH/Primary Examiner, Art Unit 3614                                                                                                                                                                                                        



    PNG
    media_image1.png
    898
    671
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    906
    805
    media_image2.png
    Greyscale